DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 52-68 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application have been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 52-58, 64, and 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2009/0142327 filed by Fang et al., published 06/04/2009.

Fang teaches that sialic acid is a receptor for influenza and parainfluenza viruses and that treating the surfaces of respiratory epithelial cells with a sialidase can prevent infection or treat early infection with pathogens that use sialic acid as a receptor (see entire document, including page 10, paragraph 100; cf. claims 52 and 66-67). One sialidase taught by Fang is SEQ ID NO.: 21 (page 24, paragraph 0245), which is identical to DAS181, or instant SEQ ID NO.: 1 (please see sequence search result for instant SEQ ID NO.: 1 in the case file of parent application 13/770991, which shows that Fang’s SEQ ID NO.: 21 and instant SEQ ID NO.: 1, which is DAS181, are identical; cf. claim 52 [“…SEQ ID NO.: 1”]). Fang teaches that the sialidase compositions can be formulated as pharmaceutical compositions comprising carriers (page 12, paragraph 0125). The compositions can be formulated as liquid solutions and can contain water (page 12, paragraph 0126; cf. claim 52 [“…a liquid composition”]). The compositions can be administered nasally using a nebulizer (page 13, paragraph 0133; cf. claim 52 [“…administering to the respiratory tract of the patient a liquid composition…wherein the liquid composition is nebulized”]). The compositions may be administered to treat infection with influenza or parainfluenza viruses (page 14, paragraph 0141; cf. claims 52 [“…a patient suffering from influenza or parainfluenza”] and 66-67).
Dosages of the sialidase composition are preferably in the range of from 100 ng/kg to 100 µg/kg (page 14, paragraph 0142; cf. claim 52). In one embodiment, subjects that were challenged with influenza virus were treated with a sialidase protein. The concentration of sialidase in the administered liquid formulation was 0.7 mg/mL (page 27, paragraph 0283; cf. claims 48 and 49). A 0.5-mL dose of the formulation was administered nasally twice a day for a total of seven days (page 27, paragraph 0284; the Examiner notes that 0.5 mL of a solution containing 0.7 mg/mL of the protein is a 0.35-mg dose of the protein; cf. claims 52-58, 64, and 68) and was found to protect against infection and to reduce the inflammatory response in infected subjects (page 27, paragraphs 0285-0287; cf. claims 52 and 66-67). The specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors, including the activity of the specific salt or other form employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy (page 14, paragraph 0145).

However, Fang does not explicitly teach the administration of a nebulized liquid comprising DAS181 to the respiratory tract of a patient. Fang also does not teach the specific concentrations or dosage regimens recited in instant claims 52-58, 64, and 68.

While Fang does not explicitly teach the administration of a nebulized liquid comprising DAS181 to the respiratory tract of a patient, it would have been obvious to one of ordinary skill in the art to do so because Fang suggests that liquid compositions comprising sialidases can be used to prevent and treat early infections with influenza and parainfluenza viruses, that DAS181 (Fang’s SEQ ID NO: 21) is one sialidase that can be used in such treatment, and that the compositions can be administered nasally and in a nebulized form. One of ordinary skill in the art would have a reasonable expectation that nasally administering a nebulized liquid comprising DAS181 to a subject with an influenza or parainfluenza virus infection would successfully result in the treatment of the infection of the patient.
While Fang teaches a specific embodiment of twice-daily treatment for 7 days and no specific embodiment of the treatment regimens recited in instant claims 53-58 and 68, the claimed treatment regimens would have been within the realm of routine experimentation. Similarly, the concentrations and dosage amounts recited in claims 52 and 64 would have been within the realm of routine experimentation from those recited in Fang. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal dosage regimens of DAS181 because the dose frequency, concentration, and amount of DAS181 are art-recognized, result-effective variables known to affect the amount of DAS181 administered to the subject, which would have been optimized in the pharmaceutical art to provide maximum therapeutic effect. The Examiner notes that, as discussed above, Fang teaches that the specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors, including the activity of the specific salt or other form employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy.
Therefore, claims 52-58, 64, and 66-68 are rendered obvious by Fang and are rejected under 35 U.S.C. 103(a).

Claims 52-59 and 61-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., Clin. Infect. Dis. 53(7): e77-e80 (2011; published 1 October 2011; cited on the IDS filed 06/28/2021), in view of US patent application 2009/0142327 filed by Fang et al., published 06/04/2009.

Chen teaches the treatment of parainfluenza virus in an allogeneic stem cell transplantation recipient using inhaled DAS181 (see entire document, including page e77, left column, paragraph 1; cf. claims 52 and 66). The patient underwent a chemotherapy regime as part of the stem cell transplant and required supplemental oxygen (page e78, left column, paragraph 2; cf. claims 59, 61-63, and 65). After three days of receiving an inhaled dose of 10 mg of dry DAS181 powder, the patient was able to go home without supplemental oxygen (page e77, right column, paragraph 2; page e78, right column, paragraph 2; cf. claims 52 and 54). DAS181 has also shown activity against multiple strains of influenza virus (page e77, left column, paragraph 1, to right column, paragraph 1; cf. claims 52 and 67).

However, Chen does not teach that the inhaled DAS181 formulation was a nebulized liquid formulation with the dose concentrations, amounts, and dose regimens recited in instant claims 47, 49, and 50.

Fang teaches that sialic acid is a receptor for influenza and parainfluenza viruses and that treating the surfaces of respiratory epithelial cells with a sialidase can prevent infection or treat early infection with pathogens that use sialic acid as a receptor (see entire document, including page 10, paragraph 100; cf. claims 52 and 66-67). One sialidase taught by Fang is SEQ ID NO.: 21 (page 24, paragraph 0245), which is identical to DAS181, or instant SEQ ID NO.: 1 (please see sequence search result for instant SEQ ID NO.: 1 in the case file of parent application 13/770991, which shows that Fang’s SEQ ID NO.: 21 and instant SEQ ID NO.: 1, which is DAS181, are identical; cf. claim 52 [“…SEQ ID NO.: 1”]). Fang teaches that the sialidase compositions can be formulated as pharmaceutical compositions comprising carriers (page 12, paragraph 0125). The compositions can be formulated as liquid solutions and can contain water (page 12, paragraph 0126; cf. claim 52 [“…a liquid composition”]). The compositions can be administered nasally using a nebulizer (page 13, paragraph 0133; cf. claim 52 [“…administering to the respiratory tract of the patient a liquid composition…wherein the liquid composition is nebulized”]). The compositions may be administered to treat infection with influenza or parainfluenza viruses (page 14, paragraph 0141; cf. claims 52 [“…a patient suffering from influenza or parainfluenza”] and 66-67).
Dosages of the sialidase composition are preferably in the range of from 100 ng/kg to 100 µg/kg (page 14, paragraph 0142; cf. claim 52). In one embodiment, subjects that were challenged with influenza virus were treated with a sialidase protein. The concentration of sialidase in the administered liquid formulation was 0.7 mg/mL (page 27, paragraph 0283; cf. claims 48 and 49). A 0.5-mL dose of the formulation was administered nasally twice a day for a total of seven days (page 27, paragraph 0284; the Examiner notes that 0.5 mL of a solution containing 0.7 mg/mL of the protein is a 0.35-mg dose of the protein; cf. claims 52-58, 64, and 68) and was found to protect against infection and to reduce the inflammatory response in infected subjects (page 27, paragraphs 0285-0287; cf. claims 52 and 66-67). The specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors, including the activity of the specific salt or other form employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy (page 14, paragraph 0145).

While Chen does not teach the administration of a nebulized liquid comprising DAS181 to the respiratory tract of an immunocompromised patient following a transplant, it would have been obvious to one of ordinary skill in the art to do so because Chen teaches the use of inhaled DAS181 to treat immunocompromised patients following transplants. In addition, Fang suggests that liquid compositions comprising sialidases can be used to prevent and treat early infections with influenza and parainfluenza viruses, that DAS181 (Fang’s SEQ ID NO: 21; instant SEQ ID NO.: 1) is one sialidase that can be used in such treatment, and that the compositions can be administered nasally and in a nebulized form. One of ordinary skill in the art would have a reasonable expectation that nasally administering a nebulized liquid comprising DAS181 to an immunocompromised subject following a transplant with an influenza or parainfluenza virus infection would successfully result in the treatment of the infection of the patient.
While Chen teaches a daily treatment for three days and Fang teaches a specific embodiment of twice-daily treatment for 7 days and do not teach the specific treatment regimens recited in claims 53-58 and 68, the claimed treatment regimens would have been within the realm of routine experimentation. Similarly, the concentrations and dosage amounts recited in claims 52 and 64 would have been within the realm of routine experimentation from those recited in Chen and Fang. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal dosage regimens of DAS181 because the dose frequency, concentration, and amount of DAS181 are art-recognized, result-effective variables known to affect the amount of DAS181 administered to the subject, which would have been optimized in the pharmaceutical art to provide maximum therapeutic effect. The Examiner notes that, as discussed above, Fang teaches that the specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors, including the activity of the specific salt or other form employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy.
Therefore, claims 52-59 and 61-68 are rendered obvious by Chen in view of Fang and are rejected under 35 U.S.C. 103(a).

Claims 52-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., Clin. Infect. Dis. 53(7): e77-e80 (2011; published 1 October 2011; cited on the IDS filed 06/28/2021), in view of US patent application 2009/0142327 filed by Fang et al., published 06/04/2009, and Hughes et al., Clinical Focus on Primary Immune Deficiencies 1(3): 1-6 (1999), https://primaryimmune.org/wp-content/uploads/2011/04/Treatment-and-Prevention-of-Viral-Infections-in-Patients-with-Primary-Immunodeficiency-Diseases.pdf, accessed 07/10/2014 (cited on the IDS filed 06/28/2021).

As discussed above, claims 52-59 and 61-68 are rendered obvious by Chen in view of Fang. However, these references do not teach that the patient is immunocompromised as a result of having a primary immunodeficiency as recited in instant claim 60.

Hughes teaches that parainfluenza viruses are a cause of serious viral infections in patients with major immune deficiency disorders (i.e., primary immunodeficiencies) (see entire document, including page 1, Table 1, and page 4, left column, paragraph 2).

While Chen and Fang do not teach that the patient is immunocompromised as a result of a primary immunodeficiency in the method treating an immunocompromised patient with nebulized DAS181 rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Hughes teaches that parainfluenza viruses are a cause of serious viral infections in patients with primary immunodeficiencies. One of ordinary skill in the art would have a reasonable expectation that treating a PIV-infected patient who is immunocompromised as a result of a primary immunodeficiency with the nebulized DAS181 treatment rendered obvious by Chen and Fang would successfully result in the treatment of the PIV infection in the patient.
Therefore, claims 52-68 are rendered obvious by Chen in view of Fang and Hughes and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/08/2022